





Execution Version


AMENDMENT TO FACILITY AGREEMENT
EXECUTED by the parties hereto as of the 21st day of December, 2017.
AMONG:    KLONDEX MINES LTD., as Borrower
(the Borrower)
AND:
KLONDEX CANADA LTD., 0985472 B.C. LTO, KLONDEX HOLDINGS (USA) INC., KLONDEX
MIDAS HOLDINGS LIMITED, KLONDEX MIDAS OPERATIONS INC. and KLONDEX GOLD & SILVER
MINING COMPANY, as Guarantors

(collectively, the Guarantors and together with the Borrower, the Obligors, and
each a Obligor)
AND:        INVESTEC BANK PLC, as Lender and Hedge Counterparty
(the Lender)
AND:        INVESTEC BANK PLC, as Security Agent
(the Security Agent)


WHEREAS the Obligors, the Lender and the Security Agent signatory thereto have
entered into a Facility Agreement dated as of March 23, 2016 as amended October
14, 2016 (with an effective date of October 28, 2016) and further amended as of
March 6, 2017 and March 31, 2017 (including all annexes, exhibits and schedules
thereto, as well as all amendments, restatements or supplements to the date
hereof, the Facility Agreement);
AND WHEREAS the parties hereto wish to increase the amounts available for draw
under the secured revolving facility and further amend certain provisions of the
Facility Agreement, as set out below (hereinafter this Amendment);
NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereby agree as follows:
ARTICLE 1 - INTERPRETATION
1.1 All capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Facility Agreement (subject to
any amendments to such terms herein).


1.2 This Amendment constitutes a Finance Document under the Facility Agreement.




ARTICLE 2 - AMENDMENTS


2.1 Section 1.1, the definition of "Commitment" is deleted in its entirety and
replaced with the following:


"Commitment means the sum of (i) US$35,000,000 and (ii) the Additional Draw
Amount, or as amended in accordance with clause 2.2 (Amendment to Commitment)
and to the extent not cancelled, reduced or transferred under this Agreement."







--------------------------------------------------------------------------------





2.2 Section 1.1, the definition of "Additional Draw Amount" shall be added in
alphabetical order as follows:


"Additional Draw Amount means US$5,000,000."
2.3 A new Section 4.3 shall be added to the Facility Agreement as follows:


4.3     Further Condition Precedent Additional Draw Amount
The Lender will only be obliged to comply with clause 5.4 (Lender's obligation)
if on the date of the Utilization Request and on the proposed Utilization Date
with respect to the Additional Draw Amount the Lender has received evidence to
its satisfaction, acting reasonably, that the all amounts owing under the Gold
Purchase Agreement have been repaid and all security interests of Franco-Nevada
in the Charged Property shall have been discharged.
2.4 As of the Amendment Effective Date, each of the following is hereby deleted
in their entirety and replaced with the corresponding numbered Schedules
attached hereto as Exhibit A:
  
(a)
Schedule 2 Requests;



(b)
Schedule 3 Form of Transfer Certificate;



(c)
Schedule 4 Form of Assignment Agreement;



(d)
Schedule 5 Form of Amendment Confirmation; and



(e)
Schedule 6 Form of Compliance Certificate.

 
2.5 Upon execution of this Amendment the Lender shall have received a fee
payable by the Borrower equal to US $100,000 to the Lender.


ARTICLE 3 - CONDITIONS TO EFFECTIVENESS


3.1 This Amendment shall become effective upon satisfaction of the following
conditions precedent (the date of satisfaction of all such conditions being
referred to herein as the Amendment Effective Date):


(a) the Obligors delivering to the Lender an electronic or facsimile executed
copy (with subsequent delivery of originally executed copies) of this Amendment;


(b) the Obligors delivering to the Lender an electronic or facsimile executed
copy (with subsequent delivery of originally executed copies) of a certificate,
in form and substance satisfactory to the Lender, from a knowledgeable senior
officer of each Obligor certifying in such person's official capacity (and not
in an individual capacity and without personal liability) that, inter alia,
immediately after, the Amendment Effective Date, (i) no Default or Event of
Default has occurred and is continuing, (ii) the representations and warranties
in the Finance Documents are true and correct in all respects, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case, they shall be true and correct in all respects as of such
earlier date, and (iii) the Obligors on a consolidated basis are in pro forma
compliance with the financial covenants set forth in Section 20 of the Facility
Agreement (with calculations attached thereto);


(c) the Borrower delivering to the Security Agent updated UCC, PPSA and other
searches and other evidence reasonably satisfactory to the Security Agent that
the Transaction Security is the only Security over any of its assets, except
Permitted Security;


(d) the Obligors delivering to the Lender a certificate of status or good
standing (or other equivalent) for the jurisdiction of incorporation of each
Obligor;


(e) the Lender shall have received executed copies of the documents and copies
of all other deliverables set forth in this Amendment;







--------------------------------------------------------------------------------





(f)
the Obligors delivering to the Lender an electronic or facsimile executed copy
(with subsequent delivery of originally executed copies) of a customary legal
written opinion of Bennett Jones LLP;



(g)
no event shall have occurred or circumstance exist that has, or could reasonably
be expected to have, a Material Adverse Effect; and



(h)
the Borrowers and each other Obligor paying all accrued and unpaid fees and
expenses of the Lender (including, without limitation, the fees and expenses of
counsel and the fees set out in the Fee Letter) in connection with the
negotiation, preparation and execution of this Amendment and the consummation of
the transactions contemplated hereby.



Article 4 - MISCELLANEOUS


4.1 Each of the Obligors (i) reaffirms its obligations under the Facility
Agreement and the other Finance Document to which it is a party, and (ii) agrees
that the Facility Agreement and the other Finance Documents to which it is a
party remain in full force and effect, except as amended hereby, and are hereby
ratified and confirmed.


4.2 Each of the Obligors hereby (i) consents to and approves the execution and
delivery of this Amendment, (ii) agrees that this Amendment does not and shall
not limit or diminish in any manner the obligations of such Obligor under any
guarantee granted by it in favour of the Lender (the Guarantee) and that such
obligations would not be limited or diminished in any manner even if such
Obligor had not executed this Amendment, (iii) agrees that this Amendment shall
not be construed as requiring the consent of such Obligor in any other
circumstance, (iv) reaffirms each of its obligations under the Guarantee and the
other Finance Documents to which it is a party, and (v) agrees that the
Guarantee and the other Finance Documents to which it is a party remain in full
force and effect and are hereby ratified and confirmed.


4.3 Nothing contained in this Amendment or any other communication between the
Lender and any other Obligor shall be a waiver of any other present or future
violation, Default or Event of Default under the Facility Agreement or any other
Finance Document (collectively, Violations). Similarly, nothing contained in
this Amendment shall directly or indirectly in any way whatsoever either: (i)
impair, prejudice or otherwise adversely affect the Lender's right at any time
to exercise any right, privilege or remedy in connection with the Facility
Agreement or any other Finance Document with respect to any Violations
(including, without limiting the generality of the foregoing, in respect to the
non-conformity to any representation, warranty or covenant contained in any
Finance Document), (ii) except as specifically provided in Article II hereof,
amend or alter any provision of the Facility Agreement or any other Finance
Document or any other contract or instrument, or (iii) constitute any course of
dealing or other basis for altering any obligation of any of the Obligors under
the Finance Documents or any right, privilege or remedy of the Lender under the
Facility Agreement or any other Finance Document or any other contract or
instrument with respect to Violations. Nothing in this Amendment shall be
construed to be a consent by the Lender to any Violations.


4.4 Save as expressly set forth in this Amendment, all other terms and
conditions of the Facility Agreement remain in full force and effect. All other
Finance Documents remain in full force and effect.


4.5 Except to the limited extent set forth herein, no additional amendment in
respect of any other term, condition, covenant, agreement or any other aspect of
the Facility Agreement is intended or implied.


4.6 The Obligors, shall from time to time, do all acts and things and execute
and deliver all agreements as the Lender may reasonably require for enabling the
Lender to obtain the full benefits of this acknowledgment and confirmation.


4.7 This Amendment shall be interpreted and the rights and liabilities of the
parties hereto shall be determined in accordance with the laws of the Province
of British Columbia and the federal laws of Canada applicable therein.


4.8 This Amendment may be executed in original, facsimile and/or other
electronic means counterparts and all such counterparts taken together shall be
deemed to constitute one and the same instrument.


[signature pages follow]





--------------------------------------------------------------------------------















The parties have executed this Amendment as of the date first above written:
BORROWER:
KLONDEX MINES LTD.
Per:
 /s/ Barry Dahl
 
Name:Barry Dahl
Title:Chief Financial Officer





























































[Signature Page to Amendment to Facility Agreement]







--------------------------------------------------------------------------------









GUARANTORS:
KLONDEX CANADA LTD.
Per:
 /s/ Barry Dahl
 
Name:Barry Dahl
Title:Treasurer and Secretary



0985472 B.C. LTD
Per:
 /s/ Barry Dahl
 
Name:Barry Dahl
Title:Treasurer and Secretary



KLONDEX HOLDINGS (USA) INC.
Per:
 /s/ Barry Dahl
 
Name:Barry Dahl
Title:Treasurer



KLONDEX MIDAS HOLDINGS LIMITED
Per:
 /s/ Barry Dahl
 
Name:Barry Dahl
Title:Treasurer



KLONDEX MIDAS OPERATIONS INC.
Per:
 /s/ Barry Dahl
 
Name:Barry Dahl
Title:Treasurer



KLONDEX GOLD & SILVER MINING COMPANY
Per:
 /s/ Barry Dahl
 
Name:Barry Dahl
Title:Treasurer

























[Signature Page to Amendment to Facility Agreement]







--------------------------------------------------------------------------------











FINANCE PARTIES:
INVESTEC BANK PLC,
as Lender and Hedge Counterparty
Per:
 /s/ Guy Stringer
 
Name:Guy Stringer
Title:Authorised Signatory
Per:
 /s/ Steven Cowland
 
Name:Steven Cowland
Title:Authorised Signatory



INVESTEC BANK PLC,
as Security Agent
Per:
 /s/ Guy Stringer
 
Name:Guy Stringer
Title:Authorised Signatory
Per:
 /s/ Steve Cowland
 
Name:Steven Cowland
Title:Authorised Signatory
































































--------------------------------------------------------------------------------









EXHIBIT A
See attached.

























































--------------------------------------------------------------------------------









Schedule 2
Requests


Part I
Utilization Request


From:    Klondex Mines Ltd
To:    [Lender]
Dated:    
Dear Sirs
Klondex Mines Ltd - Up to US$40,000,000 Secured Revolving Facility dated [ ]
2016
(the Agreement)


1.
We refer to the Agreement. This is a Utilization Request. Terms defined in the
Agreement have the same meaning in this Utilization Request unless given a
different meaning in this Utilization Request.



2.
We wish to borrow a Loan on the following terms:

Proposed Utilization Date:
[ ] (or, if that is not a Business Day, the next Business Day)
 
 
Currency of Loan:
[ ]
 
 
Amount:
[ ] or, if less, the Available Commitment
 
 
Interest Period:
[ ]



3.
We confirm that each condition specified in clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilization Request.



4.
[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Loan.] [The proceeds of this Loan should be credited to
[account].]



5.
This Utilization Request is irrevocable.



Yours faithfully
…………………………………..
authorised signatory for
Klondex Mines Ltd


Part II
Extension Request


From:    Klondex Mines Ltd





--------------------------------------------------------------------------------





To:    [Lender]
Dated:
Dear Sirs
Klondex Mines Ltd - Up to US$40,000,000 Secured Revolving Facility dated [ ]
2016
(the Agreement)


1.
We refer to the Agreement. This is an Extension Request. Terms defined in the
Agreement have the same meaning in this Extension Request unless given a
different meaning in this Extension Request.



2.
We hereby request pursuant to clause 6.2 (Extension option) to extend the
Original Final by a further 12 month period to _______________.



3.
We confirm that no Default is continuing or would result from this Extension
Request.



4.
This Extension Request is irrevocable.



Yours faithfully
…………………………………..
authorised signatory for
Klondex Mines Ltd













--------------------------------------------------------------------------------







Part III
Amendment Request


From:    Klondex Mines Ltd
To:    [Lender]
Dated:    
Dear Sirs
Klondex Mines Ltd - Up to US$40,000,000 Secured Revolving Facility dated [ ]
2016
(the Agreement)
1.
We refer to the Agreement. This is an Amendment Request. Terms defined in the
Agreement have the same meaning in this Amendment Request unless given a
different meaning in this Amendment Request.



2.
We hereby request pursuant to clause 2.2(a) (Amendment to Commitment) that the
Commitment be amended to US$[ ].



3.
We confirm that no Default is continuing or would result from this Amendment
Request.



4.
This Amendment Request is irrevocable.



Yours faithfully
…………………………………..
authorised signatory for
Klondex Mines Ltd

















































--------------------------------------------------------------------------------











Schedule 3
Form of Transfer Certificate


To:    Investec Bank PLC
From:    [The New Lender] (the New Lender)
Dated:    
Klondex Mines Ltd - Up to US$40,000,000 Secured Revolving Facility dated [ ]
2016
(the Agreement)


1.
We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This agreement (the Agreement) shall take
effect as a Transfer Certificate for the purpose of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.



2.
We refer to clause 23.4 (Procedure for transfer):

a.
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation, and in accordance with clause 23.4 (Procedure for
transfer), all of the Existing Lender's rights and obligations under the
Agreement and the other Finance Documents which relate to that portion of the
Existing Lender's Commitment and participations in Loans under the Agreement as
specified in the Schedule.

b.
The proposed Transfer Date is [ ].

c.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 28.2 (Addresses) are set out in the
Schedule.



3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of clause 23.3 (Limitation of
responsibility of Existing Lender).



4.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.



5.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by laws of the Province of British Columbia,
and the federal laws of Canada as applicable therein.



6.
This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.
















--------------------------------------------------------------------------------







THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments.]


[Existing Lender]
By:
 
[New Lender]
By:



This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Lender, the Security Agent, and the Transfer Date is
confirmed as [ ].


By:





--------------------------------------------------------------------------------







Schedule 4
Form of Assignment Agreement


From:    [the New Lender] (the New Lender)
To:     [the Existing Lender] (the Existing Lender)
Dated:
Klondex Mines Ltd - Up to US$40,000,000 Secured Revolving Facility dated [ ]
2016
(the Agreement)


1.
We refer to the Facility Agreement and to the Intercreditor Agreement (as
defined in the Facility Agreement). This is an Assignment Agreement. This
agreement (the Agreement) shall take effect as an Assignment Agreement for the
purpose of the Facility Agreement and as a Creditor/Creditor Representative
Accession Undertaking for the purposes of the Intercreditor Agreement (and as
defined in the Intercreditor Agreement). Terms defined in the Facility Agreement
have the same meaning in this Agreement unless given a different meaning in this
Agreement.



2.
We refer to clause 23.5 (Procedure for assignment):

a.
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents and in
respect of the Transaction Security which relate to that portion of the Existing
Lender's Commitment and participations in Loans under the Agreement as specified
in the Schedule.

b.
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitment and
participations in Loans under the Agreement specified in the Schedule.

c.
The New Lender becomes a Party as the Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.



3.
The proposed Transfer Date is [ ].



4.
On the Transfer Date the New Lender becomes Party to the Finance Documents as
the Lender.



5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 28.2 (Addresses) are set out in the
Schedule.



6.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of clause 23.3 (Limitation of
responsibility of Existing Lender).



7.
This Assignment Agreement acts as notice to the Lender (on behalf of each
Finance Party) and, upon delivery in accordance with clause 23.6 (Copy of
Transfer Certificate, Assignment Agreement or Amendment Confirmation to
Borrower), to the Company (on behalf of each Obligor) of the assignment referred
to in this Assignment Agreement.



8.
This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.



9.
This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by laws of the Province of British Columbia,
and the federal laws of Canada as applicable therein.



10.
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.






--------------------------------------------------------------------------------







THE SCHEDULE
Rights to be assigned and obligations to be released and undertaken
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments.]
[Existing Lender]                        [New Lender]
By:                                By:
This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Lender, the Security Agent, and the Transfer Date is
confirmed as [ ].
Signature of this Assignment Agreement by the Lender constitutes confirmation by
the Lender of receipt of notice of the assignment referred to herein, which
notice the Lender receives on behalf of each Finance Party.







--------------------------------------------------------------------------------







Schedule 5
Form of Amendment Confirmation


To:    [Lender] and [Security Agent]
From:    [ ] as Borrower, for and on behalf of each Obligor
Dated:    
Klondex Mines Ltd - Up to US$40,000,000 Secured Revolving Facility dated [ ]
2016
(the Agreement)
1.
We refer to the Facility Agreement. This agreement (the Agreement) shall take
effect as an Amendment Confirmation for the purpose of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.



2.
We refer to [clause 2.2 (Amendment to Commitment)] of the Facility Agreement.



3.
The proposed date on which the amendment is to take effect (the Amendment Date)
is [ ].



4.
On the Amendment Date, the Commitment shall be amended to be US$[ ].



5.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.



6.
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by the laws of the Province of British Columbia,
and the federal laws of Canada as applicable therein.



7.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.






















































--------------------------------------------------------------------------------







THE SCHEDULE
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments.]
[Increase Lender]
By:
This Agreement is accepted as an Amendment Confirmation for the purposes of the
Facility Agreement by the Lender, the Security Agent and the Amendment Date is
confirmed as [ ].
Lender:
By:
 
Security Agent:
By:







--------------------------------------------------------------------------------







Schedule 6
Form of Compliance Certificate


To:    [ ] as Lender
From:    [Company]
Dated:    
Dear Sirs
Klondex Mines Ltd - Up to US$40,000,000 Secured Revolving Facility dated [ ]
2016
(the Agreement)
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.



2.
We confirm that: [Insert details of covenants to be certified]



3.
[We confirm that no Default is continuing.] 1*    





    
Signed:        ……………                ……………
Director or Chief Financial Officer
of
[Borrower]














































________________________________________


1* If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.





